 In the Matter of PERRY NORVELL COMPANYandUNITED SHOE WORKERSOF AMERICA, C. I. 0., AND ITS AGENTS, GEORGE MARTIN, RUSSELLHUTCHINSON, CLIFFORD JOHNSON, NORMAN BARTLETT, JULIUS CRANE,RANDOLPH JOHNSON,' ET AL.,andTHE PERRY-NORVELL SHOE WORKERSCOMMITTEE, AND ITS AGENTS, ORBEN ADKINS, JOSEPH CHAPMAN,GARNET DAVIS, GEORGE DAVIS, ROSE DAVIS, HAROLD DENNING, ELLAMAY DRISKILL, LUTHER HATFIELD, JAMES HICKS, DALLAS HOLBROOK,RANDOLPH JOHNSON, RAY JOHNSON, EVA MARIE MOECKEL, CHARLESMORRIS, DALLAS MYRTLE, TRANCEY NEFF,2 LEO PARSONS, ODELLPAUGH, GARNET PERKINS, EVA PETERS, P. H. TYREE, HOBART WOOD,ET AL.Case No. 9-CB_J.Decided November10, 1948DECISIONANDORDERUpon a charge filed on October 6, 1947, by Perry Norvell Company,herein called the Company, the General Counsel of the National LaborRelations Board, herein called the General Counsel, by the RegionalDirector for the Ninth Region (Cincinnati, Ohio), issued a complaintdated October 8, 1947, against United Shoe Workers of America,C. I. 0., herein called United, and its alleged agents set forth in thecaption above, and The Perry-Norvell Shoe Workers Committee, here-in called the Committee, and its alleged agents set forth in the captionabove, herein collectively called the Respondents, alleging that theRespondents had engaged in and were engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (b) (1) (A)and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, as amended by the Labor Management Relations Act, 1947,61 Stat. 136, herein called the Act.Copies of the charge and com-plaint, together with notice of hearing, were duly served upon theRespondents and the Company.1The complaint did not allege that Randolph Johnson was an agent of United. At thehearing, the General Counsel moved to amend the complaint so as to include Johnsonamong the agents of United. The Trial Examiner granted the motion in his IntermediateReport.2The complaint erroneously listed this individual's name as Francey Neff.The errorwas corrected by amendment at the hearing.80 N. L. R. B., No. 47.225 226DECISIONSOF NATIONAL LABORRELATIONS BOARDThe complaint alleged in substance (1) that, by a strike whichstarted on August 21, 1947, and other conduct, the Respondents hadrestrained and coerced the employees of the Company in their rightto self-organization and to bargain collectively through representa-tives of their own choosing by (a) depriving the employees of theirright to be effectively represented by Boot & Shoe Workers Union,Local 613, A. F. L., herein called Local 613, their recognized bargain-ing representative, during the life of the 1947 collective bargainingagreement between the Company and Local 613, (b) depriving theemployees of their right to a continuation of the terms and conditionsof work established by the 1947 agreement, and (c) attempting toforce the Company to bargain with United or the Committee; (2)that the Respondents had forced or had attempted to force employeesto refrain from joining or assisting Local 613, by attempting to dis-solve Local 613 and by instructing the Company to discontinue recog-nizing Local 613 as bargaining representative; and (3) that Unitedhad threatened employees with discriminatory treatment as to jobsand as to membership in United, unless the employees joined or as-sisted United immediately.Thereafter, the Respondents filed answers 9 denying the principalallegations of the complaint.United's answer also affirmativelyalleged that the Company's unfair labor practices were the sole causeof the strike; that the strike was lawful under the terms of the 1947collective bargaining agreement between the Company and Local 613;and that the complaint was issued because of an unwarranted inter-pretation of the Act by the General Counsel, which, if sustained, wouldbe unconstitutional.The Committee's answer affirmatively allegedthat part of the Act is unconstitutional and that the conduct allegedto have occurred before August 22, 1947, the effective date of pertinentprovisions of the Labor Management Relations Act, 1947, did not con-stitute an unfair labor practice.On October 31, 1947. the Company filed an amended charge; and,on the salve (lay, the General Counsel issued an amended complaintbased thereon.The amended complaint repeated the allegations ofthe original complaint and added the further allegation that sinceOctober 22, 1947, the Respondents had restrained and coerced em-ployees of the Company by intimidation, force, assaults, and threatsof violence and reprisal.The Committee received a copy of theamended complaint on November 1, 1947, and United received a copyon November 3, 1947.Copies of the amended charge were not servedon the Respondents until the opening of the hearing on November 5,United filed ananswer onbehalf ofitself and its alleged agents, except RandolphJohnson.the Committeefiled a separate answer on behalf of itself and its alleged agents,including Randolph Johnson. PERRY NORVELL COMPANY2271947.At the hearing, the Respondents waived the defect in the serviceof the amended complaint and amended charge.4 The Respondentsdenied the additionalallegationscontained in the amended complaint.-5In addition, the Committee added to its affirmative defenses the allega-tion that the Company's unfair labor practices'were the cause of thestrike.On October 29, 1947, United filed a motion for a bill of particularswith the Regional Director.The notion was referred to the TrialExaminer.Pursuant to notice, a hearing was held at Huntington, West Virginia,on November 5, 6, 7, and 8, 1947, before Horace A. Ruckel, the TrialExaminer duly designated by the Chief Trial Examiner.The Gen-eral Counsel, the Company, and the Respondents were represented bycounsel and participated in the hearing.All parties were affordedfull opportunity to be heard, to examine and cross-examinewitnesses,and to introduce evidence bearing on the issues.However, the Re-spondent unions called no Witnesses of their own.The Trial Examinergranted, in part, United's motion for a bill of particulars.Withoutobjection, the Trial Examiner also granted the General Counsel'smotion to conform the pleadings to the proofin formalmatters.At the close of the General Counsel's case, the Respondents movedto dismiss the complaint.The Trial Examiner reserved ruling onthe motion.At the close of the hearing, the parties argued orallybefore the Trial Examiner, and subsequently they filed briefs.Duringthe course of the hearing, and in his Intermediate Report, the TrialExaminer made rulings on other motions and on the admission ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudical error was committed.The rulings arehereby affirmed .6'The Respondents waived the defectin serviceafter theGeneral Counsel announcedthat he wouldrequest an adjournment of the hearing unless the Respondents made sucha Ni am er5The Committeefiled a written answer to the amended complaintUnited orallyamended its original answerto deny theadditional allegations of the amended complaint.The General Counsel and the Company have particularlychallengedthe Trial Exam-inei's ruling excludingproposedBoard Exhibits 16 and 17 from the record.Exhibit 1Gisa mimeographedletter addressed to "Membersand Friends" from the "OrganizingCommittee of the Perrv-Norvel Shoe Workers of the USWA-CIO, Huntington, W. Va."Exhibit 17is a letterheadof UnitedA witnessfor theGeneral Counsel testified that onAugust 1, 1947,he had seen thisletter ona letterheadof United,posted on the wall ofone of thewashroomsin the Company's plantTheGeneral Counsel offeredthe exhibitsin evidenceUnited said it had no objection to their going Into the record.The TrialExaminerreplied, "Well, you hazeno objection to its admission,but without some testi-mony as towho put iton the wall,it seems to me that theforce of itas an exhibit failsWho put it up there?"The Trial Examiner also remarkedthat therewas no testimonyas to who wrote the letterUnitedrefused to stipulate as to these factsThe GeneralCounsel never proved who constituted the so-calledorganizing committee.who wrote theletter, or who posted itUnder thesecircumstances, no proper foundation was laid forits admission,and the TrialExaminer's ruling was thereforeproper.817319-49-vol 80-16 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn December 8, 1947, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon all parties. In theIntermediate Report, the Trial Examiner found that the Respondentshad not engaged in any unfair labor practices within the meaning ofSection 8 (b) (1) (A) of the Act, and recommended that the com-plaint be dismissed in its entiyrety.Thereafter, the General Counsel and the Company filed exceptionsto the Intermediate Report and supporting briefs.United filed abrief in support of the Intermediate Report.Subsequently, at therequest of the Board, all parties filed supplemental briefs discussingthe application of common-law principles of agency to the facts ofthe case.On April 5, 1948, the Board heard oral argument at Washington,D. C., in which the General Counsel, the Company, and United par-ticipated.The Board has considered all the exceptions and, except in the im-portant respects indicated in the findings, conclusions, and order setforth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYPerry Norvell Company is a West Virginia corporation engagedin the manufacture of men's shoes at its plant in Huntington, West Vir-ginia.The Company annually purchases, for use in its manufactur-ing operations, raw materials valued at approximately $1,000,000, ofwhich about 95 percent is shipped to the Huntington plant fromsources outside the State of West Virginia.The Company annuallymanufactures shoes valued at more than $1,000,000, of which approxi-mately 75 percent is sold and shipped to customers located outside theState.All parties stipulated that the Company is engaged in com-merce within the meaning of the Act.II. THE ORGANIZATIONS INVOLVEDUnited Shoe Workers of America, affiliated with the Congress ofIndustrial Organizations; Boot & Shoe Workers Union, Local 613,affiliated with the American Federation of Labor; and The Perry-Norvell Shoe Workers Committee, unaffiliated, are labor organizationsadmitting to membership employees of the Company. PERRYNORVELL COMPANY229III. THE ALLEGEDUNFAIR LABORPRACTICESA. Chronology of events 71.Events leading to the work stoppageSince 1934, without the benefit of any Board certification, the Com-pany has recognized Local 613 as the collective bargaining representa-tive of its employees.On January 13, 1947, the Company and Local613 entered into a collective bargaining contract to terminate on De-cember 31, 1947.The contract provided,inter alia :The Perry-Norvell Company recognizes the Boot & Shoe Work-ersLocal Union #613 as the agent for collective bargaining.In handling all matters requiring discussion the Union will berepresented by its local Executive Committee and the Companyby its executives.It is agreed that every effort will be made tosettle promptly and peacefully any misunderstanding, and therewill be no strike, lockout, passive resistance or stoppage of workuntil all peaceful means have been exhausted.[Italics supplied.]Apart from the provision for discussion, the contract contained noformalgrievance procedure.However, Norvell, president of theCompany, testified, without contradiction, that for 2 yearsa customhad existed under which grievances were filed in written form byLocal 613's Executive Committee and a hearing held thereon at atime agreed upon by the Company and the chairman of the ExecutiveCommittee.On August 20, 1947, President Norvell discharged Pat Tyree, abed laster.8The same evening some of the Company's employeesheld a meeting at which Tyree's discharge was discussed.Amongthose in attendance was Russell Hutchinson, a national representa-tive of United.According to Hutchinson's uncontradicted account ofthe meeting, some employees present asked his advice as to whatshould be done about Tyree's discharge; he suggested that the mentake up the matter with Local 613's Executive Committee and theCompany under the regular grievance procedure,as the existing bar-gaining contract did not interminate until the following December.7This statement of events is based on the testimony of witnesses for the GeneralCounsel.The Respondents rested on the completion of the General Counsel's case, withoutintroducing any witnesses of their own.8 The reasons for Tyree's discharge were not brought out in the record.The Respondentsattempted to prove that Tyree was discharged for his pro-United activities.The TrialExaminer ruled out the questions as improper.Tyree was one of the leaders of the pro-United faction among the employees. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDHutchinson also testified, without contradiction, that there had beenno discussion of a strike at the meeting.On August 21, 1947,0 the day following his discharge, Tyree re-ported for work at 7 a. m., his usual time, and went to his machine.His foreman told him he could not work, whereupon Tyree said "allright, boys," and all the bed lasters stopped working. Immediatelyafter the bed lasters had stopped working. Odell Paugh, a side ]aster,went over to the same foreman and told him that unless Tyree wasreinstated the side lasters were going to walk out.The foreman re-plied that he could not reinstate Tyree.Thereupon, Paugh said thatthe side lasters were not going to work and requested the foreman notto put any more work on the machines because "if you do, we won'tside last."However, the side lasters first finished all the work theassemblers and pullers had ready for them, and then walked out.This walk-out occurred at about 8 a. m.Most of the employees in the making department, including OrbenAdkins, also stopped working in protest against Tyree's discharge.This stoppage, which occurred at 7:30 a. in., was immediately de-nounced by Dewey Peters, a member of Local 613's Executive Commit-tee, as a "wildcat" strike; he unsuccessfully urged the men in the de-partment to go back to work until the Executive Committee had achance to investigate and take up the matter of the discharge with Pres-ident Norvell.Peters then left the department and went downstairs tothe second floor landing to meet with other members of the ExecutiveCommittee.While lie was waiting on the landing, employees LutherHatfield, Hobart Wood, and Odell Paugh, who regularly workedon the sixth floor, came upstairs and joined the Executive Committeeon the landing.These three employees were not members of theExecutive Committee and had not been invited to join the group.At about 8 a. in. the Executive Committee met with Norvell.Themeeting had been requested by Jasper Lunsford, chairman of theExecutive Committee.Lunsford told Norvell that the bed lasterswere refusing to work unless Tyree was reinstated.Some, but notall,members of the Executive Committee asked that Tyree be rein-stated to keep the bed lasters at work.Norvell replied that Tyreehad been discharged for just cause and would not be reinstated.Lunsford asked if Norvell would see two or three men from the lastingroom who were waiting outside on the stairway. Norvell refusedto see them, explaining that the contract provided for dealing onlywith the Executive Committee.Neither at this meeting nor there-after did the Executive Committee raise any question as to the merits0This was the day before the Labor Management Relations Act, 1947,became effective. PERRYNORVELL COMPANY231of Tyree's discharge.Nor did the Executive Committee then orthereafter file any written grievance as to the discharge.After the meeting with Norvell, which he attended, Dewey Petersreturned to the making department and found that the employees inthe department had already left the room.Employees in severalother departments apparently also had stopped working before theend of the Executive Committee's meeting with Norvell.Employeeswho remained at their jobs were told by management to leave thepremises because of the disruption of operations brought about by a"wildcat" strike.The Company's operations stopped on August 21and did not resume again until October 23, 1947.2.Events immediately following the work stoppageOn the afternoon of the work stoppage, the Executive Committeeof Local 613 decided, at a meeting which was also attended by JohnBrooker, national representative of the incumbent Boot & ShoeWorkers Union, that the work stoppage of that day was unauthorized.Advertisements to that effect were published in the local newspaperson the following day.On the afternoon of August 22, the ExecutiveCommittee also ordered canceled a regular union meeting scheduledfor that evening.A notice of cancellation was posted on the doorof the meeting place, and announcements of the cancellation were madeover local radio stations.Despite the cancellation of the meeting,between 100 and 150 employees assembled at the regular place and timefor holding union meetings 1eNone of the officers of Local 613 werepresent at the start of the meeting.Orben Adkins opened the meet-ing and then turned the chairmanship over to Randolph Johnson.Subsequently, Bernie Burns, vice president of Local 613, entered themeeting hall and, at the request of Johnson, assumed the chairmanshipof the meeting.Resolutions dissolving Local 613 and directing thesecretary-treasurer of Local 613 to withdraw the Local's funds fromthe bank and redeposit them in the name of the Company's workerswere then read to the meeting and adopted by standing votes.-Noticeof the alleged dissolution of Local 613 was sent to the Company onthe same day.However, a few days later, the regular officers ofLocal 613, including Burns, advised the Company that Local 61310 Some of the employees who attended the meeting were unaware that Local 613 hadcanceled the meeting.Bernie Burns,who presided at the meeting, stated that this wastrue of him.In addition,employee Chrystena Wilson testified to seeing Randolph Johnsontearing the notice of cancellation from the door to which it was affixed after Orben Adkinshad blocked the view of it with his body.11Orben Adkins read the resolution dissolving Local 613.He testified that he read froma typewritten copy that was handed to him in the crowd by a person whom he was unableto remember. 232DECISIONSOF NATIONALLABOR RELATIONS BOARDhad not been dissolved.An attempt to persuade the bank carryingthe Local 613 bank account to honor the resolution calling for a trans-fer of the Local's account was unsuccessful.3.The Perry-Norvell Shoe Workers CommitteeAt a meeting of some of the employees on the afternoon of August21, the day of the work stoppage, the organization of The Perry-Norvell Shoe Workers Committee was started 12According to theplan of organization, the employees of each department elected oneor more of their fellow employees as members of the Committee.Some of the Committee members were selected at the August 21meeting; the remainder was chosen at a second meeting held on August25.Randolph Johnson was elected chairman at this second meeting.As finally formed, the Committee consisted of 21 members.13In Johnson's words, the original purpose of the Committee was"to look out for the welfare of the shoe workers on strike," and theCommittee quickly assumed leadership of the strike. It ran a strikeheadquarters, called meetings of the strikers, issued press releases,collected and expended funds, placed newspaper advertisements inits name, circularized employees, and urged them not to return to work.On August 26, Johnson unsuccessfully attempted to arrange an ap-pointment with Norvell for himself and the Committee to discuss thestrike situation.In a newspaper advertisement published on August27, announcing a mass meeting of strikers, the Committee declaredthat the strike was "in protest against the arbitrary discharge of ourfellow employees and for the recognition of the Perry-Norvell ShoeWorkers Union (Independent) as the collective bargaining agency.51144.United's relation to the CommitteeIn April 1947, employees Randolph Johnson, Pat Tyree, Trancey-NefF, and Odell Paugh, dissatisfied with their representation by Local613, had visited United's office in Portsmouth, Ohio, and asked United'srepresentatives present, including George Martin, regional director,and Russell Hutchinson and Norman Bartlett, national representa-12RussellHutchinson testified that there were approximately 200 employees presentat the August 21 meetingHow many of these participated in selecting members of theCommittee was not established.12The Trial Examiner found that the Committee was composed of 16 individualsBoard Exhibit 23, dated August 27, 1947, indeed, shows only this number.But the listin this exhibit appears to he incomplete.Board Exhibit 20, dated October 21, 1947, shows21 memberswe have accepted the list in this latter exhibit as accurate.14In a circular sent to the employees early in October, the Committee said that all itwas seeking was "the immediate reinstatement of the people who were fired without anyjust reason."The Committee reiterated that this was the real cause of the strike in acircular sent to employees on October 21. PERRY NORVELL COMPANY233tives, to come up to Huntington and talk with other dissatisfied em-ployees.United took no action on this request until the summer of1947.In June or July, National Representative Hutchinson attendedthe first meeting of the group seeking to replace Local 613 as bargain-ing representative.An active campaign to sign up members forUnited was carried on by some of the dissidents within Local 613.The precise degree of success of this campaign was not established inthe record.However, among the signers of authorization cards inbehalf of United were J. B. Pullen, president of Local 613, and JasperLunsford, chairman of the Executive Committee of Local 61315Hutchinson was the principal official of United active among theemployees of the Company.He was in Huntington about half thetime between August 19 and October 28, 1947, working with the em-ployees of the Company.He addressed meetings of employees, in-cluding the two meetings at which the Committee was formed,16 gaveadvice as to publicity and other matters,17 was in and about the plantbefore and during the strike, and was frequently present at strikeheadquarters.There is no evidence to show that Hutchinson wasresponsible for the calling of the strike.On one occasion, however, hewas heard urging the strikers "to stick it out" until the Companyshould be willing to see their Committee.Several times Hutchinsonloaned the strikers sound equipment belonging to United.At onemeeting of strikers, he brought in a motion picture projector andshowed a film produced by United Electrical Workers, C. I. O.Hutchinson collected about $145 from the employees in another shoefactory and turned this money over to the Committee.He alsobrought up individuals who contributed funds to the Committee.None of this money came from United or any of its locals.Unitedstipulated that, in all that he did, Hutchinson acted within his au-thority.The other officials of United, George Martin, Clifford John-son,Norman Bartlett, and Julius Crane, also appear to have beenactive among the strikers, but to a considerably lesser extent thanHutchinson."Pullen asked to have his name removed from the United authorization card about aweek before the strike.16Typical of Hutchinson's accounts of his talks at meetings of employees is his uncon-tradicted account of his speech at the August 20 meeting: "I don't know the exact words,justmy usual talk that I usually make to any group of workersProbably there wassome questions asked me as to what kind of a situation they was in, and so forth, whatkind of conditions they could receive if they had a different organization, or better or-ganization, because they hadn't been getting any service in the organization that they had,had had people fired, grievances wasn't taken up, I don't know, the usual that goes alongwith my work of organizing "11Hutchinson testified, without contradiction, that at both the August 20 and August21 meetings of employees which he had attended, he had advised those present to try tosettle their difficulties with the Company through the Executive Committee of Local 613. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The reopening of the plantOn August 23, the Executive Committee and officers of Local 613,together with Brooker, met with Norvell iii an attempt to persuadethe latter to reopen the plant.Norvell said that he could not resumeoperationsuntil he was assured of a sufficient number of employeesand ofa balancedorganizationto operate the factory.At a specialmeeting of the membership of Local 613, attended by approximately250 people, Brooker denounced the strikeas illegaland unauthorizedand suggested that the employees return to their jobs.Apparentlythe appeal was unsuccessful, for the plant remained closed.On October 13, Local 613 sent letters to the employees urging themto return to work.A week later, on October 20, the Company sentletters to its employees announcing the reopening of the plant on Oc-tober 23 and requesting their return to work.Simultaneously,it sentletters of discharge to all members of the Committee, except AlmaFerguson;18 it also sentthem to Eva Marie Moeckel and CharlesMorris, who were not members of the Committee, but who are namedin the complaint as its agents.'On October 23, the plant reopenedwith a working force of 110 people as against the 350 who wereemployed when the plant ceased operating.At the time of the hear-ing herein,the factory was operating with a working force of 150,some of whom werenew employees.6.Alleged acts of intimidationThe following incidents in connection with the strikeare allegedby the General Counsel to have restrained and coerced the employees,and to have violated Section 8 (b) (1) (A) of the Act without regardto the lawful or unlawful purpose of the strike: 20(a)About 2 weeks after the start of the strike, employeeHolt metPat Tyree, a member of the Committee, and two other strikers.Tyreeasked Holt why the latter didn't run Brooker, the Boot & Shoe Work-ers' representative, out of town.Holt disclaimed any interest in thissuggestion.Thereupon, Tyree said, "Nell, he is liable to be runout."Tyree also doubled up his fist and continued, "I'll use that ifit's necessary.If you ain't damn careful, I'll use that on you."Holt18No reason was offered at the hearing as to why Alma Ferguson was not discharged.Incidentally,Ferguson is not named in the complaint as a party respondent.19The reason for naming Moeckel and Moiris as agents of the Committee is not clear.Neither is a member of that body.The only evidence concerning Moeckel which would makeher an agent is that, at the August22meeting of Local 613 at which the resolution of dis-solution was adopted, she acted as secretary in taking notes.The evidence as to Morrisis that before the strike he had solicited employees to join United, and on the morningof the strike he had voluntarily, together with other employees in his department,stoppedworking.21The Board's conclusions concerning these incidents appear in SectionE, infra. PERRYNORVELL COMPANY235replied that he was not afraid.Holt admitted that he had been onfriendly terms with Tyree before this conversation, and that the onlyexplanation he could give for the latter's remarks was that Tyree"wanted to do a little bluffing." 21(b)On or about October 21, 1947, the day after she had receiveda letter from the Company asking her to return to work, employeeThelma Earl received a telephone call from Ella May Driskill, amember of the Committee, who asked if Earl was going back towork.Earl replied that she was.Driskill then said that 22 strikershad been discharged and that if other employees went back to workthey would be "rats."Driskill also characterized employees who hadsigned affidavits for Board agents as "skunks" and said, "when wehave our trial in the courtroom down there, their odor is going tobe let out."Finally, Driskill said that she had been fired, but shewas going to report back to work and be fired right, "and I am goingto get whoever one is on my job sooner or later." 22(c)On the reopening of the plant on October 23, and again onOctober 24, about 200 people were around the plant. "Some . . . werein the alley, some were on the vacant lot, some were between the side-walk and the curb, and some were also on the sidewalk and in frontof the door at the factory."People standing outside called employeesentering and leaving the plant "scabs" and "yellow scabs."There wasno difficulty entering or leaving the plant on either of those days."The only thing, they just hollered at us."The same events occurredon October 27, except that employees entering the plant were told byunidentified individuals outside that if they entered the plant thatday they would not go to work the following day.(d)On October 23, employee Chapman, a 16-year-old boy, whilewalking away from the plant after his day's work, was followed byan automobile containing two or three men.One of the men, whomChapman identified only by his first name, "Odell," got out of thecar, grabbed Chapman by the shirt collar, and, after asking if Chap-man had worked that day and receiving an affirmative answer, said,"The next time I catch you back in that plant I am going to give youa whipping."Before this incident, Chapman had commuted by auto-mobile to his home 20 miles from the plant. Shortly after he wasthreatened, he moved to his sister's home near the plant.(e)On October 23, as employee Wilma Sheets left the factory andstarted to walk home, Garnet Davis, a member of the Committee, got"The complaint alleged that the Respondents had coerced the employees since October22.The above incident occurred weeks before that date.Z'Earl was insistent that this telephone conversation took place on October 13.How-ever, from the contents of the conversation,this date appears to be incorrect, as Driskillwas not discharged until a week later.Driskill did not testify. 236DECISIONSOF NATIONALLABOR RELATIONS BOARDout of a car, and started down a field directly in front of Sheets, whothereupon turned back to the factory.Davis yelled after Sheets,"You God damned coward, go back and get you a cab." Sheets gota cab.(f)On October 24, employee Sheets left the plant in the automobileof another employee.This car was followed by a second automobilein which were several strikers, none of whom were members of theCommittee.After a while, the car in which Sheets was riding stoppedand the husband of the other employee went back and asked the oc-cupants of the second car, which was immediately behind, why theywere following.One of the occupants of the second car replied, "Wewant to beat the hell out of that bunch." Sheets and the other occu-pant of the first car heard this threat.The incident ended at thispoint.(g)On October 24, as employee Alma Roach was entering the plant,she was pushed by striker Elizabeth Edmonds, who was not a mem-ber of the Committee.Edmonds pushed Roach "with her right handon her left shoulder and she [Roach] went kind of off balance. Shedidn't fall down or anything like that."After this incident, Roachentered the factory, but she was upset and was taken home.EllaDriskill, a member of the Committee, was in the group which wit-nessed this incident.(h)On October 24, as employee Spencer was going to work, hewas met by Pat Tyree, a member of the Committee, who remonstratedwith Spencer for going to work. Tyree then said, "We're going tomake it hard for you to get in here. If you had good judgment youwouldn't go in that plant this morning." Spencer ignored this state-ment and started toward the plant.Tyree continued, "Well, we'regoing to crack somebody's head for coming in here.W'e're going tocrack your head. It's going to be hard to get in here from now on."Spencer entered the plant and went to work.He testified that he didnot think that Tyree would hit him. "The only way I thought, itmight be someone ganging in on me."(i)On October 24, Hattie Graves and her aunt applied for workat the Company's plant.On leaving the plant building, they foundabout 10 people assembled outside, including Garnet Perkins, OdellPaugh, Ella Driskill, and Garnet Davis, members of the Committee.As Graves and her aunt walked down the street, Perkins and Paughfollowed, telling the job applicants at the same time that they hadbetter not go to work. Perkins twice pushed Graves with her elbow,once against a building and a second time up on to a lawn. At thesame time, Perkins warned Graves that that was a sample of what shewas going to receive if she went to work.When pushed, Graves did PERRY NORVELL COMPANY237not scream, fall down, run, or fight back, but continued to walk alongcalmly.However, the following morning, she swore out a warrant forPerkins' arrest.Notwithstanding Perkins' threat, Graves, but not heraunt, went to work for the Company. Six days later, as Graves wasstanding near the factory waiting for a bus to take her home, Perkinsapproached her and said, "I hear you have something you want to talkto me about." Graves answered in the negative. Then, according toGraves, Perkins "hauled off and hit me in the nose and bloodied mynose, she hit me two or three times in the face, pulled my hair, too,and knocked me plumb down."(j)On October 25, as employee J. B. Pullen, president of Local 613,was approaching the plant entrance to go to work, he encountered anumber of people about the entrance, including Orben Adkins, a mem-ber of the Committee.Adkins told Pullen that he "was going to getthe hell beat out of" him and that, if Pullen wasn't an old man, "hewould do it himself, but he had a friend that would do it." Threedays later, as Pullen was going up the alley leading to his home, JimmyHicks, a member of the Committee, jumped out and grabbed him, say-ing, "Come on here, I want to kick the hell out of you, I don't wantGeorge Norvell to see me." (The point at which this occurred wasabout 300 feet from the plant.)Pullen refused to go along with Hicks,and started down the alley, whereupon Hicks jumped in front ofPullen "with his mitts up" and said, "Make a pass at me." Pullenfirst refused this invitation, then got angry and threw the thingshe was carrying to the ground as a preliminary to a fight. But thena friendly taxicab driver came along and prevailed on Pullen to enterthe taxicab and go home.No fight ensued.Hicks called Pullen a"yellow back scab" when the latter entered the taxicab.(k)On October 27, as employee Nettie Roberts was approachingthe entrance to the factory, she saw striker Orville Driskill, Jr., whowas not a member of the Committee, standing with two other indi-viduals on the sidewalk.As Roberts tried to go through this groupof three, Driskill Jr. pushed her with his shoulder, almost knockingher down. Then he stepped back and Roberts went on through. Asomewhat similar incident involving employee Blanche Moore andDriskill Jr. occurred on the same day, except that Driskill Jr. pushedMoore with his knee.Moore was not hurt, but "shoved on through andwent on."(1)On October 27, as employee Chrystena Wilson approached theplant, she noticed that the sidewalk was blocked at the corner of thealley next to the factory by approximately eight men, one of whomwas Odell Paugh, a member of the Committee.Wilson walked aroundthe group blocking the sidewalk and entered the factory.Some of the 238DECISIONS OF NATIONALLABOR RELATIONS BOARDgirls who were with her crowded their way through the group.Wil-son was accused by the strikers of being afraid to walk in front ofthem, but she testified, "It wasn't that I was afraid of walking in frontof them, it was that they had the sidewalk blocked and I didn't careto go through it."(m) On October 31, employee Sheets was chased home on foot bysix individuals, one of whom was Garnet Davis, a member of theCommittee.Sheets got home safely.One of the unidentified in-dividuals told Sheets through the door, "You come out here.We'lltake you one at a time, we won't all jump onto you at one time."Another of these unidentified individuals said, "Well, you won'talways have protection.We'll get you sooner or later,"Since thatday Sheets has driven to the factory from her home, although shelives only a block and a half away.B. The allegations of the complaintThe General Counsel alleged that the Respondents violated Section8 (b) (1) (A) of the Act by: (a) the strike itself, (b) the attempt todissolve Local 613, and (c) coercion of employees by intimidation,force, assaults, and threats of violence and reprisal. In addition,the General Counsel alleged thatUnitedseparately violated this sec-tion of the Act by threatening employees with discriminatory treat-ment as to jobs or membership unless the employees joinedUnitedimmediately.No proof was offered in support of this latter allega-tion.Accordingly, we shall dismiss it.C. The contention that the strike itself violated Section 8 (b) (1) (A)The General Counsel contends that the strike by some employeeswas a"wildcat" strike in violation of the agreement between theCompany and Local 613, that the purpose of the strike was to abrogatethe existing agreement and to compel the Company to bargain withthe Committee instead of with Local 613 during the contract term,and if the Company had acceded to the Committee's demands itwould have violated Section 8 (a) (5) and 8 (d) of the Act.Hefurther contends that, regardless of the methods used, and even ifthey happened to be themselves lawful, a strike for sucha purposeisper sean unfair labor practice in violation of Section 8 (b) (1) (A) '23because it deprives employees of the rights guaranteed them underSection 7 of the Act, particularly the right to bargain collectivelythrough representatives of their own choosing.This contention is21 Section8 (b) (1) (A)provides that it shall be an unfair labor practice for a labororganization or its agents"to restrain or coerce employees in the exercise of the rightsguaranteed in Section 7." PERRYNORVELL COMPANY239wholly separate from the contention, discussed in Section E below,that certainactsengaged in during the strike were themselves coer-cive in character.We shall consider it wholly separately.Assumingarguendothe validity of the premises upon which theGeneral Counsel has based his argument, the conclusion does not fol-low that the strike violated the Act.- Section 8 (b) (1) (A) was notintended to have the broad and almost limitless reach which the Gen-eral Counsel urges upon the Board.The legislative history of theAct shows that, by this particular section, Congress primarily intendedto proscribe thecoercive condnwtwhich sometimes accompanies astrike, but not the strike itself.25By Section 8 (b) (1) (A), Congresssought to fix the rules of the game, to insure that strikes and otherorganizational activities of employees were conducted peaceably bypersuasion and propaganda and not by physical force, or threats offorce, or of economic reprisal.- In that Section, Congress was aim-ing at means, not at ends.As Senator Taft said, in answer to the observation that Section 8(b) (1) (A) would outlaw all strikes by unions for organizationalpurposes :***I can see nothing in the pending measure which, assuggested by the Senator from Oregon [Morse], would in someway outlaw strikes.It would outlaw threats against employees.It would not outlaw anybody striking who wanted to strike. Itwould not prevent anyone using the strike in a legitimate way,conducting peaceful picketing or employing persuasion.All itwould do would be to outlaw such restraint and coercion as wouldprevent people from going to work if they wished to go to work.[Emphasis supplied.] 27Other considerations support the conclusion that Congress did notintend that the kind of strike present here should beper sean unfairlabor practice under Section 8 (b) (1) (A). In the first place, Con-gress, by another Section, specifically made it an unfair practice for alabor organization to strike to force an employer to recognize one labororganization when another has beencertifiedby the Board under theprovisions of Section 9 (a).28Local 613 was never certified, so Section8 (b) (4) (C) cannot be here invoked; the General Counsel, barredfrom invoking it by this fact, has turned to Section 8 (b) (1) (A)24There is no question in this case of any possible violation of Section 8 (b) (4) (C)of the Act.25For a detailed account ofthe legislativehistory of Section 8(b) (1) (A) of theAct, seeMatterof National Maritime Union of America,78 N. L R B 971.26Matter ofNational Maritime Union of America,78 N L.R. B. 971.27 93 Daily (bng Rec.4563 (May 2, 1947).21 Section8 (b) (4) (C). 240DECISIONSOF NATIONALLABOR RELATIONS BOARDinstead.But we conclude that Congress did not intendeithersectionto declare it an unfair labor practice to strike for recognition in theabsence of a certification.Otherwise,Section 8 (b) (4) (C) wouldbe redundant.The General Counsel,to be sure,asserts that a strikefor recognition in the face of an outstanding certification of anotherlabor organization is an unfair labor practice also under Section 8 (b)(1) (A), as well as under Section 8(b) (4) (C), and that the lattersection is not thereby rendered redundant.He argues that its pur-pose is merely to insure the expeditious handling of,and the immediateapplication for appropriate injunctive relief against,recognitionstrikes in the face of an outstanding certification.However, Section8 does not deal with remedy. It is devoted solely to defining unfairlabor practices by employers and labor organizations.It is Section10 (1) that deals with special remedies in strike situations underSection 8(b) (4) (C). If Congress had really intended Section 8 (b)(4) (C) to have primarily a procedural effect, it would surely haveinserted its terms in Section 10, rather than in Section S.Secondly, even acceptingarguendothe General Counsel's contentionthat the strike here was a violation of the contract between the Com-pany and Local 613-a question that we do not decide-we do notfind the calling of the strike to be a violation.The original Senateversion of the Taft-Hartley Act contained a provision making it anunfair labor practice for either a union or an employer to violate theterms of a collective bargaining agreement.This provision was elim-inated in conference 29From this we also conclude that Congress didnot intend to make a strike in breach of a contract an unfair laborpracticeper se.Finally, the logic of the General Counsel's contention that thepresent strike is, in and of itself, an unfair labor practice,would re-quire the outlawing of practically any strike opposed by some em-ployees.The impact of a strike on employees who disapprove thestrike is the same, regardless of its purpose.Hence, if some employeesshould strike for recognition in the absence of any bargaining repre-sentative,and other employees should oppose the strike and the unioncalling the strike, the strike would perforce be an unfair labor practiceunder the General Counsel's reasoning,because the strike would inter-fere with the right of some employees not to join a labor organizationand not to bargain collectively,as guaranteed by Section 7.However,during the course of the debate on the bill,Senator Taft expresslydenied that Section 8(b) (1) (A) would have this effect.3029H. R.Rep. No. 510, 80th Cong, 1st Sess., pp. 41-42 (1947).30 93 Daily Cong Rec. 4563 (May 2, 1947). PERRY NORVELL COMPANY241Accordingly, we find that the strike which started on August 21,1947, did not, in and of itself, violate Section 8 (b) (1) (A) of theAct.In making this finding, we do not mean to imply that the employeeswho were discharged because of the strike would be held entitledto reinstatement and back pay if they should invoke our jurisdictionunder Section 8 (a).That question is not before us and we do not passupon it.There is an area of employee activity, not precisely de-fined, which, while not constituting unfair labor practices under Sec-tion 8 (b) of the Act, is nevertheless not protected by the Boardwhen employees seek affirmative relief themselves under Section 8 (a).This doctrine was evolved by the courts and the Board under theWagner Act.31Although some employee conduct previously denomi-nated as "unprotected" has been made an unfair labor practice whencommitted by a labor organization or its agents (as, for example, astrike in the face of a certification of another union), the doctrinethat some conduct by employees may be unprotected, although notamounting to unfair labor practices, has retained its full vigor underthe Labor Management Relations Act, 1947.31D. The contention that the Respondents violated Section 8 (b) (1)(A) by attenhpting to dissolve Local 613This allegation appears to be bound up with the allegation thatthe strike violated Section 8 (b) (1) (A).For similarreasons, wefind that the attempt to dissolve Local 613 did not constitute a vio-lation of Section 8 (b) (1) (A) of the Act.E. The intimidatory conduct during the strike33Of the incidents alleged by the General Counsel to have been co-ercive,we find that incidents (a), (b), (c), (e), and (1), did nothave that effect.To that extent we agree with the TrialExaminer.Incident (a) consisted primarily of a threat by Respondent Tyreeto employee Holt to run Brooker, the Boot & Shoe Workers' repre-ai See,for example,Fansteel MetallurgicalCorp v. N. L. RB.,306 U. S 240 (1939) ;N. L R. B. v. SandsManufacturing Company,306U. S. 332 (1939);Matter ofAmericanNews Company,55 N. L. R. B. 1302;Matterof Scullin Steel Company,65 N. L. R. B.1294;Matter of JosephDyson A Sons, Inc., 72 N.L. R. B. 445;Matter of ThompsonProducts,Inc.,72 N. L. R.B. 886.82See H R. Rep.No. 510, 80th Cong., 1st Sess, pp.38-40, 42-43(1947).A greatdeal of the confusion in the arguments of the General Counsel and the Company set forthin their briefs stems from their failure to distinguish between unprotected activities ofemployees on the one hand and unfair labor practices by labor organizations on the other.38 Theconductalleged to constitute violations of Section8 (b) (1) (A)is recited inSection III A 6 of this Decision,supra.The incidents are here identified in accordancewith the paragraph subheadings in that Section. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentative, out of town.The threat was never, so far as appears fromthe record, communicated to Brooker, and the record does not showthat the threat to Brooker or to Holt was intended or taken as morethan a bluff.Incident (b) involved Respondent Driskill's characterization ofreturning strikers as "skunks" and "rats" and a threat "to get" any-body who should replace her.The name calling is privileged underSection 8 (c) of the Act; the threat "to get" any replacement did notreach, and was too vague to affect, any employee who might have beenintended by it.The person to whom the threat was made, employeeEarl, had her own job and was not a possible replacement for Driskill.Incident (c) involved the gathering of a large number of strikersnear the plant during the strike and the crowd's verbal denunciationof returning workers as "scabs" and "yellow scabs."Although alarge number of persons were about the plant during the strike, therewas no mass picketing and no interference or attempt to interferewith ingress or egress at the plant.Under the circumstances, theassemblage of strikers cannot be said to have been coercive.Thename-calling by persons in the crowd was privileged under Section8 (c).Incident (e) was limited to Respondent Garnet Davis' oral denun-ciation of employee Sheets on seeing the latter leave the factory.Thisstatement, although vigorous, did not reach the level of coercion underthe circumstances.Incident (1) involved employee Wilson's walking around a groupof strikers on the sidewalk in order to enter the plant.Several em-ployees walking with her crowded through the strikers.No attemptwas made to prevent Wilson from entering the plant.The incidentshows some slight inconvenience to Wilson, but was not sufficientlystrong to constitute coercion.We disagree, however, with the Trial Examiner's holding that otherincidents did not constitute "restraint" or "coercion" within the mean-ing of Section 8 (b) (1) (A) of the amended Act.We believe thateach of the remaining incidents, namely: the threat to whip employeeChapman (incident d) ; the threat to beat up the occupants of the carin which employee Sheets was riding (incident f) ; the shoving ofemployee Roach (incident g) ; the threat to crack the head of em-ployee Spencer (incident h) ; the threat to beat employee Graves ifshe went to work and the actual beating administered to her by Re-spondent Perkins (incident i) ; the threat to beat up employee Pullen(incident j) ; the shoving of employees Roberts and Moore (incidentk) ; and the chasing of employee Sheets and the threat to beat her,up (incident m) ; all were reasonably calculated to restrain or coerce PERRY NORVELLCOMPANY243employees.If committed by "a labor organizationor its agents,"these incidents or a combination of them would constitute a violationof Section 8 (b) (1) (A), contrary to theconclusionof the TrialExaminer.34F. The responsibility of the Committee for the acts of restraint andcoercionThe question of whether the Committee, a labor organization, is re-sponsible for the above acts, depends upon whether the individualscommitting them were acting as its agents.As to who shall qualifyas an agent, Section 2 (13) of the amended Act provides as follows:In determining whether any person is actingas an"agent"of another person35 so as tomake such other person responsiblefor his acts, the question of whether the specific acts performedwere actually authorized or subsequently ratified shall not becontrolling.36The implication of thislanguage,which is borne out by the legisla-tive history, is that the common-law rules of agency shall govern 37We shall consequently be guided here by the familiar rule of agencyasCf.Matterof Sunset Line and TwineCo., 79 N. L. it. B. 1487, decided October 22,1948.asThe term "person," as defined in Section 2(1) of the Act,as amended,includes alabor organization.16 The same definitionis repeatedin Section301 (e).iazThe Conference Report, discussingSection 2(13) says :...under the conferenceagreement,as under the House bill,both employers andlabor organizations will be responsible for the actsof their agents in accordance withthe ordinary common lawrulesof agency (and only ordinary evidencewill be requiredto establish the agent's authority). (80th Cong,1st Sess, H. it. Rep. No. 510,June 3,1947,p. 36; see also93 Daily CongRec. 6599(June 5, 1947) )Senator Taft,in a supplementaryanalysisof the Taft-Hartley bill, whichhe inserted inthe CongressionalRecord afterthe passageof the Conferencebill, said:This[Sec. 2(13)] restoresthe law of agency as it has been developed at commonlaw. . . . It is truethat thisdefinitionwas writtento avoid the construction whichthe Supreme Court in therecent case ofUnited States v. United Brotherhood ofCarpenters[330 U. S 395] placed upon-section 6 of the Norris-La Guardia Actwhich exemptsorganizationsfrom liabilityfor illegal acts committed in labor disputesunlessproof of actual instigation, participation, or ratificationcan beshownTheconstructionthe SupremeCourt placedon this special exemption was so broad thatMr Justice Frankfurter, speaking for the dissenting minority, pointed out that allunions need do in the future to escape liability for the illegal actions of their officersis simply to pass a standing resolution disclaiming such responsibility.The con-fereesagreed that the ordinary law of agency should applyto employer and unionrepresentatives.Consequently, when a supervisoracting inhis capacityas such,engages inintimidating conduct or illegal action with respect to employeesor labororganizershis conduct can be imputed to his employer regardless whether or not thecompany official[s] approved or were even aware of his actionsSimilarlyunionbusiness agents or stewards,acting in their capacity of union officers,maymake theirunionguilty of an unfair-labor practice when theyengagein conductmade an unfair-laborpractice in the bill, even though noformal action has been taken by the unionto authorizeor approvesuch conduct.[Emphasis supplied.](93 Daily Cong. Rec.7000, June 12, 1947.)817319-49-vol. 80-17 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat "a principal may be responsible for the act of his agent withinthe scope of the agent's general authority or the `scope of his em-ployment' if the agent is a servant, even though the principal hasnot specifically authorized or indeed may have specifically forbiddenthe Act in question. It is enough if the principal actually empoweredthe agent to represent him in the general area within which theagent acted." 38Although the structure of the Committee was not very formal andthe area of authority of the Committeemen was not sharply delineated,thismuch is entirely clear : The Committee was formed after theinception of the strike with the avowed purpose of "look[ing] outfor the welfare of the shoe workers on strike." 39 Its objective wasto make a success of the strike and to control and direct the striketo that end.Whatever governing force perpetuated the strike there-after flowed from the Committee, acting through its chairman andCommitteemen.These individuals were elected to office by the strik-ers andeach onewas thereby clothed with authority to function inbehalf of the Committee in attaining its objective.By the natureof their authority, acts of the Committee members in the attainmentof that end were acts of the Committee itself.The Committee mem-bers were the instrumentalities through which the Committee operatedand through which its policies were effectuated.That Congress in-tended this type of organization to enjoy the privileges and bear theresponsibilities arising from the statute is apparent from its specificinclusion of a "representation committee" within the definition of alabor organization set forth in Section 2 (5) of the amended Act 40In these circumstances, we are persuaded that any conduct of a Com-mitteeman which was reasonably directed toward attaining the Com-mittee's objectives was an act of the Committee.It is abundantly clear that incidents (d), (h), (i), (j), and (m),consisting of threats of bodily harm to non-striking employees andjob applicants by Committeemen Odell Paugh, P. H. Tyree, GarnetPerkins, Orben Adkins, James Hicks, and Garnet Davis, and ofassaults upon employees by Committeemen Paugh, Perkins, and Hicks38Matter of Sun8et Line and Twine Company, 79 N.L.R. B 1487, issued October22, 1948.39The term"welfare" implied,and apparently was understood to mean, the generalwelfare of the strikers and not merely the alleviation of economic hardship during thestrike.40 Section 2 (5) of the amended Act states that "The term`labor organization' meansany organization of any kind,or any agency or employee representation committee orplan, in which employees participate and which exists for the purpose,inwhole or inpart, of dealing with employers concerning grievances,labor disputes,wages, rates ofpay, hours of employment,or conditions of work."The identical provision was containedin Section 2 (5) of the National Labor Relations Act. PERRY NORVELL COMPANY245were so directed.41We therefore conclude and find that these namedindividuals were acting as agents of the Committee during these inci-dents and that their threats and assaults were the acts of the Com-mittee.42And we find further that the Committee thereby violatedSection 8 (b) (1) (A) of the Act. The Trial Examiner is to thatextent reversed.A different result is indicated, however, as to incidents (f), (g),and (k), which we have also found to be substantively coercive incharacter.Striking rank-and-file employees, andnotCommitteemen,appear to have been involved in these incidents.There is no showingthat these acts were committed in the course of picketing or of anyrelated activity sponsored, supervised, or incited by the Committee."As previously noted, Section 8 (b) of the amended Act designates asunfair labor practices certain acts by a labor organizationor itsagents.It is not directed toward such conduct by persons or employeesin theirindividualcapacity.We find, therefore, that the fact thatthese strikers may have been Committee adherents is clearly insuffi-cient, standing alone, to establish that they are agents of the Com-mittee so as to make the Committee liable for their commission of41Employee Chapman testified that he was threatened by one "Odell."As the namecorresponds to the first name of Paugh and because Paugh was conspicuously active inthe strike,we infer and find that the reference was to Odell Paugh.In another incident referred to above,Garnet Perkins and Paugh left a group of Com-mitteemen with whom they were standing outside the plant, in order to follow Graveson her way home from the plant.So far as appears,those left behind did not instigateor in any way initiate the shoving incident which occurred away from the plant shortlythereafter.Under these circumstances,we find the mere presence of these Committeemen,at the plant exit insufficient to involve them as responsible parties in the fracas.As toPerkins and Paugh,although Perkins did the shoving,we find both to be jointly respon-sible therefor.42Chairman Herzogfinds it difficult to agree that the common-law rules of agency,imposed by Section 2(13) of the amended Act have been sufficiently satisfied on thisrecord to justify the Board'sholding theCommitteeresponsible for the coercive acts ofthese individuals.It appears questionable to the Chairman whether the General Coun-sel's representative,perhaps because he tried his case on a quite different theory remi-niscent of the long discredited conspiracy and proximate cause doctrines,actually methis burden of proof under the statutory standard.The record contains littleevidenceto show the internal functioning of the Committee,or the duties or authority of thevarious Committeemen whose acts we are attributing to the CommitteeHowever, the proof of agency here does seem to the Chairman more Impressive thanthat thought sufficient by the majority in the recentSunset Linecase.In the dissentin that case(limited to the responsibility of the International Union),he expressed hisviews as to the standards which should govern the Board in appraising evidence sub-mitted to establish an agency relationship.There being no occasion to reiterate thosegeneral views in the present case,the Chairman is signing the Board's opinion and order,as he agrees without reservation with his colleagues'conclusions on the substantive merits.43Cf.the majority opinion inMatter of Sunset Line and Twine Company, 79 N.L. R. B.1487, decided October 22, 1948.Although,before September 30, 1947, the Committee issued a bulletin to all employees inwhich it stated"we are ready and willing to fight for our rights as millions of others didbefore us,"this statement is too general and too remote in time to be construed as causingthe conduct by the strikers on and after October 23, 1947, the date on which the plant wasreopened. 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDconduct proscribed by Section 8 (b) (1) (A) of the amended Act'sWe also attach no significance to the fact that Committeewoman Dris-kill witnessed the incident in which striker Edmonds pushed employeeRoach.The mere presence of Driskill was insufficient in these cir-cumstances to constitute that act an act of the Committee.Nor werethe acts of coercion by Committee members so general or widespreadas to lead the rank-and-file strikers to believe, as contended by theGeneral Counsel, that an act of coercion by an individual striker wassupported by the Committee.G. The alleged responsibility of the other Respondents for the actsof restraint and coercionThere remain for consideration the questions of whether thein-dividualsnamed in the complaint as agents of the Committee have alsoviolated the Act, and whetherUnitedand the individuals named asits agents are to be held responsible for the conduct which we haveattributed to the Committee.As already noted, we have determinedthat the acts of Odell Paugh, P. H. Tyree, Garnet Perkins, OrbenAdkins, James Hicks, and Garnet Davis were, in fact, the acts of theCommittee.As agents of the Committee, they have by their conductrestrained and coerced the employees of the Employer in violation ofthe Act.Their acts are, of course, not binding upon any other Com-mitteemen listed in the complaint who were not participants in theircoercive acts.Accordingly, we find that Odell Paugh, P. II. Tyree,Garnet Perkins, Orben Adkins, James Hicks, and Garnet Davis haveviolated Section 8 (b) (1) (A) of the Act, but that Joseph Chapman,George Davis, Rose Davis, Harold Denning, Ella May Driskill, Lu-ther Hatfield, Dallas Holbrook, Randolph Johnson, Ray Johnson, Eva41 In the course of debate on the Taft-Hartley bill,Senator Taft stated :...There must be legal proof of agency in the case of unions as in the case ofcoipoiations;but I do not think there is anything in the fact that a union is anunincorporated association which would bring about a condition in law that the actof every member is necessarily charged to the labor organization.No ; I think not(93 Daily Cong. Rec., 4142, April 25, 1947).Senator Taft at another time further emphasized the fact that an individual employee whoisa member of a union is not thereby constituted an "agent" of the union.I think the word"agent" used...in the bill,means an agent under the ordinaryrules of agency,an agent of the labor union, the organization as suchThe fact thata man was a member of a labor union in my opinion would be no evidence whatever toshow that he was an agent(93 Daily Cong Rec , 4561, May 2, 1947).At common law, the members of a voluntary association have been held not responsible forthe acts of a fellow member unless they authorized or ratified such actsFrankfurter andGreene, "The Labor Injunction" (1930),n. 104;McCabe v. Goodfellow,133 N Y 89(1892) ;Sweetman v. Burrows,263 Mass.349, 161 N. E.272 (1928) ;Malloy v Carroll,287 Mass.376, 191 N E 661 (1934).The same rule applies to unions.United States v. White,322 U S 694 (1944) ,Hill v. Eagle Glass Mfg. Co., 219Fed 719 (C C A. 4, 1915), rev'don other grounds,245 U S.275;Russell & Sons v Stampers,57 N. YMasc.96, 107N Y. S 303(1907) ;Segenfeld v. Friedman,117 N.Y. Mise 731,193 N Y. S. 128(1922)Fife v. Great Atlantic&Pacific Tea Co ,336 Pa.265, 52 A. 2d 24 (1947). PERRYNORVELL COMPANY247Marie Moeckel,CharlesMorris, Dallas Myrtle, Trancey Neff, LeoParsons,Eva Peters, and Hobart Wood havenot done so 45As toUnited,the record clearly shows that responsible directionand control of the strike remained in the Committeeat all times; itdoes not show that United was a co-sponsor of the strike.Althoughemployees who later became active Committeemen, including Ran-dolph Johnson, the Committee chairman, initially sought the aid ofUnited, at no time did United or its locals furnish financialassistanceto the Committee.The record shows that advice given by United'srepresentatives during the strike was furnished at the request of thestrikers and of the Committee, which remained free to accept or toreject it.In addition, the record is barren of any evidence that anyrepresentative of United incited, committed, participatedin, or evenobserved or knew of any of the acts of restraint or coercion whichwe have found were committed. Finally, the decision whether tocontinue or to end the strike rested at all times with the Committee .40We are of the opinion, therefore, that, under common-lawrules ofagency which the Board is required to apply, these facts establish, atbest, aremoterelationship between the Committee and United and donot lead to the conclusion that the Committee was an agent of United,-or that Unitedwas a co-sponsorof the strike with the Committee."We shall thereforedismiss somuch of the complaintas pertains toUnited and those individualsnamedas its agents.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Committee, and Odell Paugh, P. H. Tyree,Garnet Perkins, Orben Adkins, James Hicks, and Garnet Davis, setforth in Section III, above, occurring in connection with the opera-tions of the Company described in Section I above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Committee and its agents, Odell Paugh, P. H.Tyree, Garnet Perkins, Orben Adkins, James Hicks, and Garnet46The record does not show that Charles Morris and Eva Marie Moeckel were membersof the Committee.In any event,however,they did not engage in any of the conductwhich we have found coercive." Thus, Committee Chairman Randolph Johnson testified without contradiction that heunsuccessfully proposed to J. E.Lunsford, the chairman of Local 613's Executive Committee,that the latter's committee and a committee of the strikers jointly see Norvell to settle thestrike.At that time he told Lansford,"We will leave all the outside influence out."4' SeeUnited Mine Workers v. Coronado Coal Company,259 U. S. 344(1922).41 Cf.Matter of Sunset Line and Twine Company,79 N. L, R. B. 1487. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDDavis, have violated Section 8 (b) (1) (A) of the Act, we shall orderthem to cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following:CONCLUSIONS OF LAW1.Perry Norvell Company, a West Virginia corporation, is engagedin commerce within the meaning of Section 2 (6) and (7) of the Act.2.United Shoe Workers of America, C. I. 0.; Boot & Shoe WorkersUnion, Local 613, A. F. L.; and The Perry-Norvell Shoe WorkersCommittee, unaffiliated, are labor organizations within the meaning ofSection 2 (5) of the Act.3.By intimidatory conduct designed to prevent employees fromworking for Perry Norvell Company while a strike was in progress,the Respondents, The Perry-Norvell Shoe Workers Committee, and itsagents, Odell Paugh, P. H. Tyree, Garnet Perkins, Orben Adkins,James Hicks, and Garnet Davis, have restrained and coerced theseemployees in the exercise of the rights guaranteed them in Section 7of the Act, and have thereby engaged in and are engaging in unfairlabor practices within the meaning of Section 8 (b) (1) (A) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.5.The other Respondents did not participate in, and are not respon-sible for, these unfair labor practices.6.The Respondents have not engaged in unfair labor practices by(a) the strike which started on August 21, 1947, and (b) the attemptto dissolve and supplant Boot & Shoe Workers Union, Local 613, asbargaining representative of the Company's employees.7.The Respondent, United Shoe Workers of America, C. I. 0., andits agents, did not threaten employees with discriminatory treatmentas to jobs and as to membership in United, unless the employees joinedUnited.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, The Perry-Norvell Shoe Workers Committee, and its officers, representatives andagents, including Odell Paugh, P. H. Tyree, Garnet Perkins, OrbenAdkins, James Hicks, and Garnet Davis, shall : PERRYNORVELL COMPANY2491.Cease and desist from restraining and coercing employees ofPerry Norvell Company, Huntington, West Virginia, in the exerciseof their right to self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection,and to refrain from any or all such activities, as guaranteed to themby Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post in conspicuous places in the office of the Committee inHuntington, West Virginia, where notices to members are customarilyposted, copies of the notice attached hereto as an Appendix.49Copiesof said notice, to be furnished by the Regional Director for the NinthRegion, shall, after being duly signed by official representatives of ThePerry-Norvell Shoe Workers Committee, and individually by OdellPaugh, P. H. Tyree, Garnet Perkins, Orben Adkins, James Hicks, andGarnet Davis, be posted by these Respondents immediately upon re-ceipt thereof and maintained by them for a period of sixty (60) con-secutive days thereafter.Reasonable steps shall be taken by theseRespondents to insure that said notices are not altered, defaced, orcovered by any other material;(b)Mail to the Regional Director for the Ninth Region signedcopies of the notice, attached hereto as an Appendix, for posting, theCompany willing, on the bulletin board of Perry Norvell Company,where notices to employees are customarily posted.The notice shallbe posted on the Company's bulletin board and maintained thereon fora period of sixty (60) days thereafter.Copies of said notice, to befurnished by the Regional Director for the Ninth Region, shall, afterbeing signed as provided in paragraph 2 (a) of this Order, be forth-with returned to the Regional Director for said posting;(c)Notify the Regional Director for the Ninth Region in writing,within ten (10) days from the date of this Order, what steps the Re-spondents have taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed, insofar as it alleges that (a) the Respondents restrained andcoerced employees by the strike which started on August 21, 1947, andby the attempt to dissolve and supplant Boot & Shoe Workers Union,Local 613, as bargaining representative of the Company's employees;(b)United Shoe Workers of America, C. I. 0., threatened employeeswith discriminatory treatment as to jobs and as to membership in49 In the event this Order is enforced by decree of a United States Court of Appeals, thereshall be inserted, before the words : "A Decision and Order"the words:"A Decree of theUnited States Court of Appeals Enforcing." 250DECISIONSOF NATIONALLABOR RELATIONS BOARDUnited, unless the employees joined or assisted United; and (c) theRespondents other than The Perry-Norvell Shoe Workers Committeeand its agents, Odell Paugh, P. H. Tyree, Garnet Perkins, OrbenAdkins, James Hicks, and Garnet Davis, are responsible for the actsof restraint and coercion found to have been committed.APPENDIXNOTICE TO ALL MEMBERS OF THE PERRY-NORVELL SHOE WORKERSCOMMITTEEAND ALLEMPLOYEES OF PERRY NORVELL COMPANYPursuant to a Decision and Orderof theNational Labor RelationsBoard,and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notifyyou that :WE WILL NOT restrain or coerce employees of PERRY NoRVELLCOMPANY, Huntington,West Virginia,in the exercise of theirright to self-organization,to form, join, or assist labor organiza-tions, to bargain collectivelythrough representativesof theirown choosing,and to engage inotherconcerted activities forthe purpose of collective bargaining or other mutual aid or pro-tection,and to refrain from any or all of such activities, asguaranteedto them bySection7 of the Act.THE PERRY-NORVELL SHOE WORKERS COMMITTEE,By ----------------------------------------------Titleof Officer.---------------------------------------------ODELL PAUGH.---------------------------------------------P. H. TYREE.---------------------------------------------GARNET PERKINS.---------------------------------------------ORBEN ADKINS.---------------------------------------------JAMES HICKS.---------------------------------------------GARNET DAVIS.Dated------------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.